Case 1:18-cr-00693-RMB Document 103-1 Filed 06/17/19 Page 1 of 9




                       EXHIBIT B
Case 1:18-cr-00693-RMB Document 103-1 Filed 06/17/19 Page 2 of 9
Case 1:18-cr-00693-RMB Document 103-1 Filed 06/17/19 Page 3 of 9
Case 1:18-cr-00693-RMB Document 103-1 Filed 06/17/19 Page 4 of 9
Case 1:18-cr-00693-RMB Document 103-1 Filed 06/17/19 Page 5 of 9
Case 1:18-cr-00693-RMB Document 103-1 Filed 06/17/19 Page 6 of 9
Case 1:18-cr-00693-RMB Document 103-1 Filed 06/17/19 Page 7 of 9
Case 1:18-cr-00693-RMB Document 103-1 Filed 06/17/19 Page 8 of 9
Case 1:18-cr-00693-RMB Document 103-1 Filed 06/17/19 Page 9 of 9
